Motion Granted; Order filed February 11, 2020




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-19-00352-CR
                                ____________

                   ELIC MILTON LYMAN, SR., Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 239th District Court
                          Brazoria County, Texas
                      Trial Court Cause No. 83696-CR

                                    ORDER

      Appellant’s court-appointed counsel filed a brief in which he concludes the
appeal is wholly frivolous and without merit. Appellant has filed a motion to delay
filing his pro se response until after he has had the opportunity to review the
record. See Anders v. California, 386 U.S. 738 (1967); Gainous v. State, 436
S.W.2d 137 (Tex. Crim. App. 1969). The motion is granted.
      Accordingly, we hereby direct the Judge of the 239th District Court to afford
appellant an opportunity to view the trial record in accordance with local
procedure; that the clerk of that court furnish the record to appellant on or before
February 21, 2020; that the clerk of that court certify to this court the date on
which delivery of the record to appellant is made; and that appellant file his pro se
brief with this court within thirty days of that date.



                                    PER CURIAM


Panel consists of Chief Justice Frost and Justices Jewell and Spain.